ACCEPTED
                                         04-15-00733-CV
                             FOURTH COURT OF APPEALS
                                  SAN ANTONIO, TEXAS
04-15-00733-CV                    11/20/2015 10:30:47 AM
                                          KEITH HOTTLE
                                                  CLERK




                         FILED IN
                  4th COURT OF APPEALS
                   SAN ANTONIO, TEXAS
                 11/20/2015 10:30:47 AM
                    KEITH E. HOTTLE
                          Clerk